Citation Nr: 9902603	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder characterized as an aortic aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served on active service from February 1946 to 
December 1947.

Additionally, the Board notes that, during the May 1998 
appeal hearing before the undersigned member of the Board, 
the veteran requested consideration with respect to the issue 
of whether clear and unmistakable error was present in the 
December 1955 denial of service connection for medial 
degeneration of the aorta.  However, as the only issue 
currently before the Board is that set forth on the title 
page of this decision, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a December 1955 rating decision, the RO denied service 
connection for medial degeneration of the aorta.

2.  In an unappealed September 1988 rating decision, the RO 
declined to reopen the veterans claim for service connection 
for aortic aneurysm on the grounds that he had not submitted 
new and material evidence.

3.  Evidence associated with the claims folder since the 
September 1988 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veterans claim.





CONCLUSIONS OF LAW

1.  The September 1988 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a cardiovascular disorder characterized as an aortic 
aneurysm, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran currently contends and has contended in the past 
that he sustained an aortic aneurysm in service as a result 
of trauma related to a 1947 jeep accident.  It also appears 
that the RO has, in the past, interpreted the veterans 
statements as asserting that his heart condition may have 
been related to abdominal surgery performed in service after 
the accident.  In a December 1955 rating decision, the RO 
denied service connection for medial degeneration of the 
aorta.  The veteran subsequently attempted to reopen that 
claim, and in May 1975, the veteran was informed that service 
connection remained denied for a heart condition as the 
evidence of record warranted no change in the previous 
decision that the veterans heart condition was not related 
to abdominal surgery.  Both prior decisions were based on the 
fact that the veteran had not submitted evidence which would 
establish a causal relationship between the claimed 
cardiovascular condition and the veterans period of service.  

In a March 1988 statement, the veteran continued to contend 
that his aortic aneurysm was related to the 1947 jeep 
accident.  In a September 1988 rating decision, the RO 
declined to reopen the veterans claim of service connection 
for aortic aneurysm on the grounds that he had not submitted 
new and material evidence.  The veteran did not submit a 
timely appeal with respect to the September 1988 rating 
decision, and thus, it is final as outlined in 38 U.S.C.A. § 
7105 (West 1991).  Consequently, the veterans claim may only 
be reopened if new and material evidence is submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Under the 
applicable law, new and material evidence means evidence not 
previously submitted to the agency decisionmaker which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (1998); Hodge v. West, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998).  If these conditions are met, the 
veteran is deemed to have submitted new and material evidence 
that requires the VA to reopen the claim on the merits.  Once 
the veteran has submitted new and material evidence which 
would allow a reopening of the veterans claim, the merits of 
the claim can be considered.  

In this case, in applying Hodge, the Board observes that, 
since the last final adjudication in September 1988, the 
additional evidence in the file which is relevant to this 
claim includes: (1) medical records from the Patrick Hospital 
and the Brown Hospital dating from April 1953 to April 1958; 
(2) an April 1958 memorandum from a VA physician; (3) May 
1997 VA examination reports; and (4) various statements by 
the veteran and his representative made via correspondence 
and during the May 1998 appeal hearing before the undersigned 
member of the Board. 

The medical records from the Patrick Hospital and the Brown 
Hospital dating from April 1953 to April 1958 (item 1) 
contain notations dated October 1953 indicating the veteran 
had premature arteriosclerotic change of the aorta, with no 
other abnormalities.  These records also contain a May 1954 
opinion that the lesion in question was most likely vascular 
in origin, and a probable aneurysm of the medial necrosis 
variety.  Additionally, x-ray examination reports dated 
January 1954, April 1954, January 1955 and September 1956 
essentially indicate that the arch of the aorta showed 
extensive calcification. 

The April 1958 memorandum from a VA physician (item 2) 
describes the veterans medical history of aneurysm of the 
aorta since May 1954.  Furthermore, the memorandum notes that 
the veterans condition was stationary, and that the veteran 
should/could continue to do light work, without enduring 
undue stress, for as long as he was able to work.

The May 1997 VA examination reports (item 3) indicate the 
veteran had diagnoses of aneurysm of the aorta, aortoiliac 
occlusive disease, cardiovascular hypertension, and sinus 
bradycardia with first degree A-V block.  More importantly, 
the examination report notes that it was the examiners 
opinion that there was no relation between the veterans 1947 
in-service trauma and his current diagnosis of aneurysm of 
the aorta.  Such conclusion was based on information provided 
by the veteran and the other evidence of record including the 
service medical records which showed that the veterans 1947 
trauma was limited to his right leg and that the in-service 
exploratory laparotomy was negative for any intra-abdominal 
injury or any injury to the mediastinum.

Finally, in various statements made in correspondence and 
during the May 1998 appeal hearing before the undersigned 
member of the Board (item 4), the veteran and his 
representative indicated that the veterans cardiovascular 
disorder was related to the injuries he sustained in the 1947 
automobile accident in which he was thrown forward and over 
the windshield of the vehicle.  Additionally, the veteran and 
his representative indicated that the record contains 
evidence dating back to May 1954 with commentary by one of 
the veterans examining physicians that he had seen aneurysms 
in the same area as the veterans aneurysm which were 
secondary to trauma.  As well, the veteran and his 
representative noted that the record contains x-ray evidence 
dated June 1954 which reveals the veterans aneurysm was 
calcified, and that this calcification was indication that 
the veterans aneurysm was old and had existed for a period 
of time prior to 1954.

With respect to these statements, the Board acknowledges the 
sincerity of the veteran and his representative.  However, 
the Board notes that the medical evidence discussed by the 
veteran and his representative was of record prior to the 
September 1988 RO decision, and thus, does not constitute new 
and material evidence.  Furthermore, the statements by the 
veteran and his representative are not probative of the 
ultimate issue in this case, which is whether the veterans 
cardiovascular disorder is related to his period of service 
because neither the veteran nor his representative possess 
the medical training and expertise to offer a medical opinion 
regarding the etiology of the veterans cardiovascular 
disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) 
(noting that it is the province of trained health care 
professionals to enter conclusions that require medical 
knowledge.)  As the record does not indicate that the veteran 
and his representative have the requisite medical training 
and expertise necessary to render an opinion as to either the 
cause or diagnosis of the veterans cardiovascular disorder, 
the opinions are not probative of the issue in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Where, as here, the resolution of an issue turns on a medical 
matter, lay evidence, without more, can not serve as a 
predicate upon which to reopen the previously denied claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the September 1988 RO denial, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the September 1988 rating 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veterans cardiovascular 
disorder is related to his period of service.  The additional 
evidence submitted merely describes the status of the 
veterans disorder over the years, and does not include 
medical evidence specifically linking the veterans 
cardiovascular condition to the 1947 automobile accident, to 
the treatment the veteran received as a result of the 
accident, or otherwise to his period of service.  Thus, the 
additional evidence does not show a nexus between the 
veterans cardiovascular condition and his period of service 
and, when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veterans claim.  As such, the evidence submitted is not 
new and material as contemplated in the relevant law, 
regulations, and case law, and does not provide a basis to 
reopen the veterans claim of service connection for a 
cardiovascular disorder characterized as an aortic aneurysm.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge, supra.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to reopen the 
claim for service connection for a cardiovascular disorder 
characterized as an aortic aneurysm, and the reasons why the 
current attempt must fail.  See Graves v. Brown, 8 Vet. App. 
522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a cardiovascular 
disorder characterized as an aortic aneurysm, and the benefit 
sought on appeal is denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
